            Case 1:18-cv-00650-OTW Document 35 Filed 07/12/19 Page 1 of 2



                                                                    July 12, 2019

By ECF

Honorable Ona T. Wang
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 20D
New York, New York 10007

       Re:      Joint status letter in Natural Resources Defense Council, Inc. v. U.S. Department
                of the Interior, No. 1:18-cv-650-OTW

Dear Judge Wang:

      Pursuant to the Court’s endorsement of the parties’ joint status letter of May 13, 2019
(ECF No. 34), the parties respectfully submit this joint status letter regarding the status of
Defendants’ responses to Plaintiff’s Freedom of Information Act (FOIA) requests.

       I.       Continuing searches and productions by the Department of the Interior

        The Department of the Interior is continuing to make monthly productions in response to
Plaintiff’s FOIA requests (and other FOIA requests) by posting responsive records on its public
website. Interior is also producing Vaughn indices for each monthly production. Assuming
Interior continues processing and posting responsive documents and producing Vaughn indices
on a monthly basis, and assuming other circumstances do not change, the parties agree that the
pace and manner of production is satisfactory.

       II.      Follow-up relating to the Department of Commerce’s search

         As described in the parties’ previous joint status letter of May 13, 2019, the Department
of Commerce has completed certain additional searches for responsive documents using the
singular forms of particular search terms agreed to by the parties. Commerce has identified some
responsive documents though those searches and is currently processing them for release.
Commerce made a partial production of documents on July 12, 2019, and it is currently
consulting with other agencies regarding the remaining documents identified through its
additional searches. Commerce anticipates that this consultation process will be complete and
that it will be able to produce any additional non-exempt, responsive records by August 13,
2019. If, however, it appears that the consultation process will not be completed in time for
Commerce to complete the remaining production by August 13, 2019, then Commerce will so
notify Plaintiff by August 1, 2019, and will seek to negotiate an alternate production date with
Plaintiff. Additionally, Commerce has agreed to provide an informal privilege log describing the
basis for any redactions under FOIA Exemption (b)(5) in its new productions, which it has
agreed to provide to Plaintiff under the condition that the log may be used for settlement
purposes only and may not be used by Plaintiff for any other purposes, whether in this litigation



                                                 1
         Case 1:18-cv-00650-OTW Document 35 Filed 07/12/19 Page 2 of 2



or otherwise. Commerce proposes to produce this privilege log by August 13, 2019, when it
completes its production from the agreed-upon additional searches.

       III.    Proposed next steps

       In light of the foregoing, the parties respectfully offer the following proposals:

        (1) Interior will continue processing 1,500 pages of documents potentially responsive to
Plaintiff’s and other national monuments-related FOIA requests each month, and will produce
any and all non-exempt, responsive documents on the 15th day of each month (or the following
business day, if the 15th falls on a weekend or holiday), along with accompanying Vaughn
indices.

       (2) Commerce will produce any additional non-exempt, responsive documents identified
during the additional searches agreed to by the parties, plus a corresponding privilege log, by
August 13, 2019. If it appears that Commerce’s consultation process with other agencies will not
be complete in time for the August 13th deadline, Commerce will so notify Plaintiff by August 1,
2019, and the parties will seek to negotiate an alternate production deadline.

       (3) The parties will file another joint status report within 60 days—by September 10,
2019—at which time they will update the Court on the progress of the next steps described
above.

Respectfully submitted on this 12th day of July, 2019,


/s/ Katherine Desormeau                                 GEOFFREY S. BERMAN
KATHERINE DESORMEAU (pro hac vice)                      United States Attorney for the
Natural Resources Defense Council                       Southern District of New York
111 Sutter Street, 21st Floor
San Francisco, California 94104                      By: /s/ Talia Kraemer (with consent)
Tel: (415) 875-6158                                      TALIA KRAEMER
Email: kdesormeau@nrdc.org                               Assistant United States Attorney
                                                         86 Chambers Street, 3rd Floor
NANCY S. MARKS (NM3348)                                  New York, New York 10007
Natural Resources Defense Council                        Tel: (212) 637-2822
40 West 20th Street, 11th Floor                          Email: talia.kraemer@usdoj.gov
New York, New York 10011
Tel: (212) 727-4414                                      Counsel for Defendants U.S. Department
Email: nmarks@nrdc.org                                   of the Interior and U.S. Department of
                                                         Commerce
Counsel for Plaintiff NRDC




                                                 2
